TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-00-00689-CV


City of Corpus Christi, Texas, Appellant

v.


Commission on State Emergency Communications and Carey Spence, Interim Executive
Director, Commission on State Emergency Communications, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. 99-02304, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING 





	Appellant City of Corpus Christi and appellees the Commission on State Emergency
Communications and Carey Spence, its Interim Executive Director, have filed a "Notice of
Settlement and Joint Motion to Vacate Judgment and Withdraw Opinion."  This Court's plenary
power expires on December 8, 2001; they have filed a joint motion for immediate relief.  See Tex.
R. App. P. 19 (period of plenary power).  We grant the parties' joint motion for immediate relief and
grant the parties' joint motion based on their settlement agreement.  We withdraw our opinion of
September 13, 2001 and reverse the trial court judgment and remand to the trial court for entry of
judgment in accordance with the parties' settlement agreement.  Tex. R. App. P. 42.3(d).



  

					Jan P. Patterson, Justice

Before Chief Justice Aboussie, Justices Yeakel and Patterson

Reversed and Remanded

Filed: December 7, 2001

Do Not Publish